Citation Nr: 0309195	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  01-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
flexion contracture and scars of the ring and little fingers 
of the right hand. 

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for pneumonia.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for residuals of a 
broken right leg.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 RO decision that denied service 
connection for malaria, arthritis, pneumonia, PTSD, and 
residuals of a broken right leg, and that denied an increase 
in the 10 percent rating for service-connected flexion 
contracture and scars of the ring and little fingers.  The 
veteran failed to appear at a Board hearing scheduled for 
February 2003. 


FINDINGS OF FACT

1.  The veteran's service-connected flexion contracture and 
scars of the ring and little fingers of the right hand (major 
upper extremity) produce impairment which  is equivalent to 
unfavorable ankylosis of these fingers.  The finger scars 
were not evident on last examination.

2.  There is no medical evidence of any current malaria, 
generalized arthritis, pneumonia, PTSD, or residuals of a 
broken right leg; nor is there any evidence that these 
claimed conditions, even if they now exist, are related to 
service.  The veteran has failed to respond to VA requests 
for any such supportive evidence.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for flexion 
contracture of the ring and little fingers of the right hand 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5219, 5223 (2002); 67 Fed.Reg. 48784-48787 
(2002).

2.  Claimed malaria, arthritis, pneumonia, PTSD, and 
residuals of a broken right leg were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from October 
1940 to April 1962, at which point he retired based on over 
20 years of service.

Service medical records note the veteran is right-handed.  
The records note he had acute bronchitis in August 1943.  On 
treatment for the bronchitis, there had also been an initial 
suspicion of pneumonia.  At that time, the veteran also 
reported having had malaria twice before while in Puerto 
Rico.  He was treated for influenza in February 1944.  In 
October 1950, July 1951, and October 1951, he was treated for 
malaria.  He had reported myositis of the left shoulder in 
February 1954.  In March 1961, he complained of right knee 
pain; the only positive finding was slight crepitus in the 
patella; X-rays were negative; and the impression was 
possible internal derangement, but quiescent at the time.  
Service medical records note the veteran was treated on a 
number of occasions for colds.  On a service retirement 
examination in January 1962, he had flexion deformity of the 
5th finger of the right hand, crepitus of the right knee on 
flexion, a scar on the right thigh, and subnormal vision 
corrected by lenses, but no other problems.  On the 
accompanying medical history report, he noted sinusitis for 5 
years, bone, joint, or other deformity, malaria in 1941, 
bilateral hearing loss, and a right knee injury in 1951 with 
occasional locking since then.  On a subsequent retirement 
examination in April 1962, he only had defective vision and 
hearing, but nothing else of clinical significance with 
regard to any system.  On the medical history report, he 
reported bone, joint, or other deformity, a trick or locked 
knee, sinusitis, and malaria in 1941 while stationed in 
Puerto Rico; he denied having arthritis or nervous trouble of 
any sort.  Service medical records mention a flexion defomity 
of the right 5th finger, sinusitis, and hearing loss (all of 
which are now service-connected).  

On VA orthopedic examination in June 1962, the veteran was 
examined for claimed residuals of injury to the right knee 
that reportedly occurred in 1951 when a jeep had overturned.  
He said he had been treated as an outpatient at the time of 
the injury, and it was noted there was ho history suggesting 
a resulting fracture.  He presently complained of crepitation 
of the right knee occasionally when walking, but without pain 
or swelling.  With regard to the right hand, he gave a 
history of lacerating the 4th and 5th fingers in service.  He 
said he had been unable to fully extend the 5th digit ever 
since the service injury.  He complained of slight numbness 
over the distal portion of the aspect of the right 4th digit 
beyond the area of previous injury.  The diagnoses were 
flexion contracture of the proximal interphalangeal (PIP) 
joint area of the right 5th digit, post-traumatic; and scar 
of the ulnar aspect, mid-portion of the right 4th digit.  
There was no evidence of disability of the right knee at the 
time.  Except for bilateral hearing loss and sinusitis, no 
other abnormalities were found on examination.  

In a July 1962 RO decision, service connection and a 10 
percent rating were established for flexion contracture and 
scars of the right ring and little fingers.  

The veteran underwent a VA orthopedic examination in 
September 1962.  Diagnoses were flexion contracture and 
ankylosis of the PIP joint of the right 5th finger, secondary 
to trauma, and a scar on the ulnar aspect of the right 4th 
digit.  A right knee X-ray was normal.  

On VA orthopedic examination in August 1967, the veteran had 
a diagnosis of flexion contracture and ankylosis of the PIP 
joint of the right 5th finger secondary to trauma, and a scar 
on the ulnar aspect of the right 4th finger.

In May 2000, the veteran filed claims seeking an increase in 
a 10 percent rating for his right hand condition, and service 
connection for several conditions.  

On VA examination of the hand, thumb, and fingers in August 
2000, the 83 year old veteran denied having received 
treatment for the right ring and little finger condition in 
the past year.  He stated that he had had difficulty doing 
things and used liniment to treat the condition.  He said he 
had pain on cold and rainy days, but did not currently have 
pain.  He described occasional stiffness and numbness of the 
right ring and little fingers.  On examination, he had an 
anatomical defect of the right little finger with the PIP 
joint at 90 degrees of flexion contracture and distal 
interphalangeal (DIP) joint extension contracture at 0 
degrees.  The right little finger metacarpophalangeal (MCP) 
joint had 90 degrees of flexion contracture.  There also were 
anatomical defects of the right ring finger, with a 20 degree 
flexion contracture of the PIP joint and a 10 degree flexion 
contracture of the DIP joint.  Functionally, he lacked 1 1/2 
inches to touch the tip of the thumb with the tip of the 
right ring finger.  He lacked 3 inches to touch the tip of 
the right little finger with the tip of the right thumb.  He 
could touch the transverse of the palm of the right hand with 
the tips of all fingers.  He had mild weakness of the right 
hand grip muscles, graded 4 out of 5.  There was intrinsic 
muscle atrophy of all muscles of the right hand.  There was 
no evidence of scars on the right little and ring fingers.  
He had flexion of the right wrist of 30 degrees and extension 
of 20 degrees.  X-rays of the right hand noted the 5th finger 
PIP deformity, as well as degenerative changes of multiple 
joints in the hand.  The diagnosis was moderate to severe 
degenerative joint disease of the right hand PIP joints from 
2nd to 5th digits and DIP joints from 3rd to 5th digits, and 
flexion deformity of the 5th digit PIP joint.  




II.  Analysis

Through discussions in correspondence, RO decisions, and the 
statements of the case, the VA has informed the veteran of 
the evidence necessary to substantiate his claims and of his 
and the VA's mutual responsibilities for providing evidence.  
As to the claim for increased rating, the veteran indicates 
he has received no recent treatment, and thus there are no 
records to obtain; and he has been given a VA examination.  
As to the claims for service connection, the veteran has not 
submitted supportiing evidence and has failed to respond to 
RO requests for information on treatment sources for any of 
the claimed conditions.  See, e.g., June 2002 RO letter to 
veteran, which included medical records release forms for him 
to complete.  The veteran also earlier failed to respond to 
an RO request for information on service stressors for PTSD.  
The Board notes that the duty to assist is not a one-way 
street, and the veteran has failed to cooperate in developing 
his service connection claims.  Wood v. Derwinski, 1 Vet.App. 
190 (1991).  As the veteran has submitted no evidence of 
possible existence of the claimed disabilities and possible 
relationship with service, there is no requirement that the 
VA provide him with an examination on the service-connection 
claims.  Wells v. Principi, No. 02-7404 (Fed.Cir. Apr. 29, 
2003).  Under the circumstances, the VA has satisfied the 
notice and duty to assist provisions of the law with respect 
to the claims on appeal.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

A.  Increase in a 10 percent rating for condition of the 
right ring and little fingers

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran is right handed, and thus this disability 
involves his major upper extremity.

When there is favorable ankylosis of the ring and little 
fingers of the major hand, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Code 5223.  Unfavorable 
ankylosis of the ring and little fingers of the major hand 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Code 
5219.  

The VA examination in 2000 showed no residual scarring of the 
4th and 5th fingers of the right hand.  There were some 
contracture deformities.  The veteran had flexion 
contractures of the MCP, PIP, and DIP joints of the 5th 
finger, and of the PIP joint of the 4th finger.  He also has 
degenerative joint disease of the PIP and DIP joints of the 
4th and 5th fingers of the right hand (in addition to several 
other fingers, for which service connection is not 
established).  The veteran was able to touch the tips of all 
of his fingers on the right hand to the palm of the hand.  

In determining whether the veteran has favorable ankylosis of 
the 4th and 5th digits of the right hand (for which a 10 
percent rating is proper), or whether he has unfavorable 
ankylosis of these fingers (for which a 20 percent rating may 
be assigned), the Board has considered the rating schedule 
guidance on the subject.  It is noted that there were 
revisions to 38 C.F.R. § 4.71a of the rating schedule, 
effective August 26, 2002, with regard to finger disability 
ratings, including a section entitled "Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand."  See 67 Fed.Reg. 48784-48787 (2002).  

After a review of the recent examination findings concerning 
the contractures of multiple joints of the 4th and 5th fingers 
of the right hand, and noting the guidance of the rating 
schedule, the Board finds the veteran's disability produces 
impairment equivalent to unfavorable ankylosis of these 
fingers.  Consequently an increased rating to 20 percent is 
granted for the service-connected right hand condition.  The 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
considered in granting this benefit.

B.  Claims for service connection

The veteran claims service connection for malaria, pneumonia, 
arthritis (apparently generalized arthritis of multiple 
joints), PTSD, and residuals of a broken right leg. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis, 
will be presumed if they are manifest to a compensable degree 
within the year after active service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additional 
considerations apply to claims for service connection for 
PTSD, including proof of a service stressor, and medical 
evidence of a current diagnosis and linkage to the service 
stressor.  38 C.F.R. § 3.304(f).  

One of the requirements for service connection is competent 
medical evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  As a layman, the 
veteran has no competence to give a medical opinion on 
diagnosis or etiology of a claimed condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The service medical records show treatment for malaria during 
service, but there is no competent medical evidence of 
current malaria or residuals of the service episode.  There 
is no evidence of multiple joint arthritis in service, within 
the presumptive year after service, or currently; nor is 
there medical evidence linking any current multiple joint 
arthritis to service.  During service the veteran was treated 
for acute bronchitis and the common cold, and while there was 
a question of pneumonia on one occasion, such was not found.  
Even assuming the veteran had pneumonia in service, there in 
no evidence that it resulted in residual disability.  
Regarding PTSD, there is no evidence of a service stressor, 
current diagnosis, or linkage.  Service records do not show a 
broken right leg, nor is there evidence of any residuals of a 
broken right leg.

As noted earlier, the RO asked the veteran to identify 
service stressors for PTSD, and to identify all sources of 
treatment for malaria, arthritis, pneumonia, PTSD, and a 
broken right leg.  However, the veteran did not respond.  The 
VA is thus prevented from developing evidence, and the case 
must be decided on the information of record.  The weight of 
the credible evidence now available shows the veteran does 
not currently have residuals of malaria, generalized 
arthritis, pneumonia, PTSD, or residuals of a broken right 
leg, and even if these claimed conditions currently exist, 
they are not related to service.  The claimed conditions were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating to 20 percent for flexion contracture and 
scars of the ring and little fingers of the right hand is 
granted.

Service connection for malaria, arthritis, pneumonia, PTSD, 
and residuals of a broken right leg is denied.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

